                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
NUCAP INDUSTRIES, INC., et al.,                   )
                                                  )
               Plaintiffs,                        )      No. 15 C 02207
                                                  )
               v.                                 )
                                                  )      Judge Edmond E. Chang
ROBERT BOSCH LLC, et al.,                         )
                                                  )
               Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

       Plaintiffs Nucap Industries, Inc. and Nucap US Inc. (Nucap) brought this suit

against Robert Bosch LLC; Bosch Brake Components LLC; and Robert Bosch GmbH

(Bosch) after the dissolution of their five-year commercial relationship.1 Nucap

brought both federal and state law claims, all of which relate to Bosch’s use of Nucap’s

allegedly proprietary drawings of after-market brake pad components, which Nucap

had originally allowed Bosch to access as part of their relationship. In turn, Bosch

levelled counter-claims against Nucap, challenging Bosch’s ownership of the

drawings, as well as Nucap’s decision to stop acting as a supplier for Bosch. The

parties now cross-move for summary judgment. For the reasons discussed below, both

motions are granted in part and denied in part.




       1This   Court has subject matter jurisdiction over the case via federal-question
jurisdiction, 28 U.S.C. § 1331, as well as supplemental jurisdiction over the state law claims
under 28 U.S.C. § 1367. Citations to the docket are indicated by “R.” followed by the docket
entry.
                                   I. Background

      In deciding cross-motions for summary judgment, the Court views the facts in

the light most favorable to the respective non-moving party. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). So, when the Court

evaluates Bosch’s summary judgment motion, Nucap gets the benefit of reasonable

inferences; conversely, when evaluating Nucap’s cross-motion, the Court gives Bosch

the benefit of the doubt.

                            A. Aftermarket Brake Pads

      Both parties in this suit operate in the industry of aftermarket brake pads. R.

1140.16, Khokhar Dec. ¶¶ 9, 10; R. 1116.8, Wilkes Dec. ¶¶ 8-10. Bosch buys

component parts from suppliers to construct a final aftermarket brake system, which

it then sells to auto-parts retailers like Autozone and O’Reilly’s. Wilkes Dec. ¶ 8; R.

1159.2, Pls.’ Resp. DSOF ¶¶ 1, 13. Nucap manufactures and sells aftermarket brake

components. Pls.’ Resp. DSOF ¶ 10. Bosch buys various parts—backing plates, shims,

and brake hardware—from suppliers, such as Nucap, and then constructs the final

product using its own proprietary friction material. Id. ¶ 912. It is undisputed that in

order to design and create aftermarket brake components, suppliers need to reverse

engineer original equipment (known as “OE” in the industry) brake pads. Pls.’ Resp.

DSOF ¶ 7. Nucap outlined its reverse-engineering process in an email to a Bosch

employee, in which Nucap explained that it measures OE brake parts and then

creates component drawings based on those measurements. Wilkes Dec. ¶¶ 18, 19;




                                           2
id. at Ex. 1, 11/5/12 Khokhar Email. Nucap uses the drawings to create the

component parts its sells to customers, like Bosch. Wilkes Dec. ¶ 18.

      When Bosch sources a particular brake component from a supplier, Bosch

typically requests either a drawing of the component part or a physical sample.

Wilkes Dec. ¶ 10. Bosch then performs an initial evaluation to determine if the

potential supplier’s parts conform and fit with Bosch’s existing tooling. Id. ¶ 11. “If

the new component is an alternative or replacement, Bosch may compare the new

suppliers’ part drawings to the part already being provided [by the original supplier]

to assure that they are close in shape and dimensions.” Id. To be clear, Bosch does

not request drawings from its suppliers, including Nucap, in order to develop its own

competing parts. Instead, Bosch uses the drawings to determine if the components

would work with its existing brake components, or so that it could develop its own

mold tool to work with the new components. Id. at ¶ 13.

                          B. Bosch-Nucap Relationship

      The parties dispute when exactly Bosch began purchasing aftermarket brake

components from Nucap, but it was no later than 2009. Pls.’ Resp. DSOF ¶ 14. Bosch

ordered its parts by submitting purchase orders to Nucap; the purchase orders

initially went to Nucap customer-service representatives. R. 1140.10, Barruch

Emails. Although Nucap’s internal process of fulfilling the purchase orders is

somewhat opaque, it is undisputed that Bosch’s purchase orders were also sent to

Nucap’s senior-level executives at least 11 times after July 2011. Pls.’ Resp. DSOF ¶

27. Once Nucap received and processed the purchase orders, Nucap would ship the



                                          3
goods to Bosch, along with invoices, packing lists, and bills of lading that referenced

specific Bosch purchase-order numbers. Id. ¶¶ 15, 18. The invoices included some

written text that addressed the calculation of interest charges, while the packing lists

specified the time in which Bosch could report quantity discrepancies. Id. ¶ 21.

      As is Prologue in countless commercial cases, the parties never executed a

formal supply agreement outside of the purchase orders. R. 1166, Defs.’ Resp. PSOF

¶ 15. In April 2010, however, the parties traded drafts of a Purchase and Supply

Agreement. R. 1142.35, 4/9/10 Butera Email. At one point, Vince Butera, Nucap’s

Chief Executive Officer, sent Chris Thornton, Bosch’s Purchasing Manager, a draft

agreement in which Butera deleted a paragraph that Bosch had proposed. Id. at 5.

There is no evidence that the parties ever executed this agreement. Nonetheless,

between September 1, 2010 and November 10, 2014, Nucap filled thousands of Bosch

purchase orders and, in exchange, received more than $170,000,000 from Bosch. Pls.’

Resp. DSOF ¶¶ 20, 43. Throughout this time, Nucap also gave Bosch access to its

drawings of the component parts that Bosch was purchasing. Id. ¶ 25.

      Although the parties dispute the exact date, no later than September 2010,

Bosch began including the following language in its purchase orders, referring to an

online set of terms and conditions (the eye-numbing capitalization is in the original):

      THE TERMS AND CONDITIONS OF PURCHASE ARE AVAILABLE AT

      WWW.BOSCHNASUPPLIERS.COM AND INCORPORATED HEREIN BY

      REFERENCE, SHALL BECOME A BINDING AGREEMENT UPON SELLER

      COMMENCING PERFORMANCE OF THIS PURCHASE ORDER, OR UPON



                                           4
      SELLER OTHERWISE ACKNOWLEDGING ACCEPTANCE, WHICHEVER

      OCCURS FIRST.

Pls.’ Resp. DSOF ¶ 17. Also, backing up a few months, in February 2010, Bosch sent

Nucap a letter stating that it expects their “suppliers to understand and comply with

the requirements in the Bosch Supplier Manual. The contents of the Supplier Manual

are accessible via www.boschnasuppliers.com.” Id. ¶ 19.

      Bosch’s terms and conditions of purchase (which the parties call “POTCs”)

purported to set out the terms that governed the parties’ relationship, including

warranties, customs, and remedies for incomplete or delayed deliveries. R. 1121,

Bosch POTCs. The POTCs also included provisions that would preclude Nucap from

suing Bosch for any alleged misuse of its component part drawings or other

intellectual property. See, e.g. id. §§ 23.1, 23.4 (prohibiting Seller from asserting

claims against Buyer “with respect to any technical information that Seller has

disclosed … except to the extent expressly covered by a separate written

confidentiality and/or license agreement”); id. §§ 22.4, 23.3 (establishing all

intellectual property provided to Buyer and relating to the manufacture of the parts

as the “sole and exclusive property of” the Buyer and assigning all “copyrights and

moral rights” in the IP to the Buyer). According to Thornton (Bosch’s Purchasing

Manager), Bosch “would never eliminate the Bosch terms and conditions of purchase

from the agreements that we have with suppliers. We just wouldn’t do business with

a company that would not agree to our terms and conditions of purchase.” R. 1118.12,

Thornton 30(b)(6) Dep. at 250:17-21.



                                         5
      On March 2, 2011, Bosch sent Nucap a draft “Purchase and Sale Agreement”

and a “Corporate Agreement,” both of which incorporated the POTCs. Pls.’ Resp.

DSOF ¶¶ 28, 29. Bill Murray, Nucap’s Vice President of Global Sales, discussed both

agreements with other Nucap executives and Nucap’s in-house legal counsel, but did

not sign it. Id. ¶ 30. A few months later, on May 17, 2011, Murray sent Thornton an

email listing ten “Talking Points for Contract,” and specifically stated that Nucap

“cannot have any blind acceptance of Bosch standard terms and conditions.” Id. ¶ 33.

The parties later met in person that same day to discuss a variety of matters,

including Bosch’s proposed contracts. Id. ¶ 34. Following the meeting, Nucap’s Greg

Andes prepared a summary email in which he stated, “[h]ave agreed on all of our

issues on the contract, but [Bosch] wants us to tell them what issues we have with

their standard terms and conditions on their PO’s. They will then address with their

legal department.” Id. ¶ 35.

      The parties dispute what happened next. Bosch contends that it did not hear

any objections to the POTCs from Nucap following the May 17, 2011 meeting. R. 1116,

DSOF ¶ 37; Thornton 30(b)(6) Dep. at 248:22-249:4, 253:6-8, 270:24-271:8. Nucap

asserts that Butera told Thornton that Nucap “rejected” the POTCs and that it “would

not go through the provisions one-by-one in multiple conversations between March

and June 2011.” Pls.’ Resp. DSOF ¶ 37; R. 1143.8, Butera Dep. at 97:18-25, 180:23-

181:15, 244:25-246:12. The parties met again on May 31, 2011, but no one raised the

POTCs. Pls.’ Resp. DSOF ¶ 39. Nucap also continued to fulfill Bosch’s purchase orders

without objection. Id. ¶ 40.



                                         6
      There appears to have been no meaningful correspondence between the parties

about additional agreements for a couple of years. Then, in 2013, discussions on

confidentiality and disclosure ramped up. First, in March 2013, Don Garrett, Bosch’s

Purchasing Director, and Robert Wilkes, Bosch’s Director of Product Development,

alerted other Bosch employees that their practice of using supplier drawings needed

to be adjusted to avoid misusing the suppliers’ intellectual property. R. 1141.4, 4/3/13

Wilkes Email. Wilkes shared this discussion with Murray (Nucap’s Vice President of

Global Sales). R. 1141.9, 3/22/13 Wilkes Email. Wilkes then sent a follow up email to

Murray and Metu Khokhar, Nucap’s Chief Operating Officer, explaining “what

[Bosch was] doing to preserve the supplier drawings,” which included embedding the

supplier drawings within Bosch drawings, “thus preserving supplier information

while fulfilling [Bosch’s] needs for additional information outside of the original.” R.

1141.12, 3/26/13 Wilkes Email. Bosch alleges that Wilkes’s email clarified that “Bosch

would maintain Nucap drawings together with other suppliers’ drawings for the same

parts.” DSOF ¶ 65. The “Guideline” that Wilkes attached to the email implies that

Bosch would maintain separate “sheets” for each vendor, but that multiple sheets

were used to make up one drawing:




                                           7
R. 1122.9, 3/26/13 Wilkes Email at 7. Nucap’s Murray testified that he allowed Bosch

continued access to Nucap’s drawings based on Wilkes’s promises in those emails. R.

1146.4, Murray Dep. at 575:7-17 (“Q. Why did Nucap allow these Bosch engineers to

access its drawings if it hadn’t signed—if they hadn’t signed the terms of use

agreement? A. Because we had repeated assurances by Bob Wilkes how they were

going to handle our drawings, our IP, our proprietary information. Q. Did you rely on

that in allowing Bosch the access to the drawing? A. It is what we relied on.”).

      Next, in June 2013, Murray and Garrett discussed a draft “Mutual Non-

Disclosure Agreement,” although it was never finalized nor executed. Pls.’ Resp.

DSOF ¶ 60. Garrett testified that Bosch sent the draft agreement to Murray in “an

attempt to solve the issue of gaining access to [Nucap’s] design information.” R.

1144.4, Garrett Dep. at 128:15-25. That same month, Khokhar emailed several other

Nucap employees and Wilkes to explain (1) “Bosch would not be able to sign the

confidentiality contract,” but (2) “Wilkes has sent us numerous emails showing us

                                          8
how Bosch intends to control print distribution internally.” R. 1141.7, Khokhar

Emails at 4. Khokhar also stated that Nucap should provide Nucap’s drawings to

Bosch moving forward. Id. In his response, Wilkes copied additional Bosch employees

and called the development “a major breakthrough in cooperation between Nucap and

Bosch.” Id. at 3. Wilkes also specified the Bosch engineers who were authorized to

request Nucap drawings. Id. Bosch employee Christian Wecker later forwarded the

email chain to additional Bosch employees and explained the steps they should take

to “respect [Nucap’s] intellectual property (IP) rights.” Id. at 2. He told the other

Bosch employees not to forward Nucap’s documents to anyone outside of Bosch and

explained that if a drawing “is based on Nucap’s input it is still the IP of Nucap.” Id.

      Over a year later, in August 2014, Murray prepared another draft supply

agreement—“Bosch-Nucap        Supply    Agreement     Contract”—which      incorporated

Bosch’s POTCs. Pls.’ Resp. DSOF ¶ 48. The draft agreement also laid out the parties’

mutual confidentiality obligations, specifically, each party was to use the other’s

intellectual property “only for the purpose of [Nucap] supplying Materials to [Bosch],”

and that neither would disclose that IP to third parties. Id. It also specified that each

party “remains the owner of any drawings, models, patterns, tools, dies, jigs,

specifications of delivery or other documents” that the particular party provides. Id.;

R. 1120.13, 8/5/14 Murray Email. But this document too was never executed.

                  C. Dissolution of Bosch-Nucap Relationship

      By October 2014, the parties’ relationship was fraying, as Bosch began to

search for alternative cheaper suppliers. Pls. Resp. DSOF ¶ 55; Defs.’ Resp. PSOF



                                           9
¶ 61. The next month, in November 2014, Thornton sent another draft “Purchase and

Supply Agreement” to several Nucap employees, including Murray and Khokhar.

Pls.’ Resp. DSOF ¶ 49. Khokhar responded a few days later, explaining that “the

current situation [had] resulted in a devastating impact on Nucap’s business.” R.

1120.17, 11/10/14 Khokhar Email. He also told Thornton that Nucap was placing

Bosch on “a complete business pause.” Id. At the time, Bosch sourced 90 percent of

its components from Nucap. R. 1143.5, PI Hearing Tr., Chavda Testimony at 477:7-

9. Nucap’s refusal to fill orders put Bosch at serious risk of losing customers and

shutting down its plant. Id. at 477:10-17.

      To avoid this, Bosch reached out to alternate suppliers for the components it

originally sourced by Nucap. R. 1122.10, Chavda 30(b)(6) Dep. at 100:21-101:4. As

part of that outreach, Bosch asked for preexisting product samples from all of its

suppliers in an attempt to quickly find replacement components that worked with its

product. Chavda 30(b)(6) Dep. at 101:5-15 (“[B]ecause we were in survival mode, we

requested samples from all our suppliers.”). Bosch determined whether the

components were compatible by performing physical fit tests on them. Pls.’ Resp.

DOSF ¶¶ 66, 67. At the same time, Bosch also requested drawings of the potential

replacement components, which were quicker to obtain than the sample parts.

Chavda 30(b)(6) Dep. at 311:3-8; PI Hearing Tr., Chavda Testimony at 478:1-8 (“We

had to evaluate the critical features, okay, and we did drawing overlays to do that to

expedite… We did not have component samples of every vendor.”). Bosch engineers

“overlayed” these drawings with drawings of the Nucap components in order to



                                         10
compare the two and determine if the replacement components were likely to pass a

fit test and be compatible with the Bosch products. R. 1116.8, Wilkes Dec. ¶ 33;

Chavda 30(b)(6) Dep. at 98:6-9, 101:16-102:2; 121:3-10, 123:5-8; 129:17-22; R. 1116.9,

Bouwma Rpt. ¶ 88 (“While waiting for each supplier’s physical samples to arrive at

Bosch’s facilities for completion of physical fit testing, I understand that Bosch

conducted overlays of potential replacement supplier parts with Nucap parts.”); R.

1143.4, PI Hearing Tr., Wilkes Testimony at 412:21-414:17.

      The overlay process was conducted on a computer and was done to compare

the product “profile” of the Nucap component to the product “profile” of the component

from the alternate vendor. PI Hearing Tr., Chavda Testimony at 479:14-25. Beyond

that, the parties describe the overlay process in different terms. For its part, Bosch

asserts that the only supplier information used during the overlay process is the

manufacturing perimeter—or perimeter outline of the component part—taken from

Computer Aided Design (CAD) drawings, and that it simply laid the alternate

supplier’s manufacturing perimeter on top of Nucap’s manufacturing perimeter to

compare the two. DSOF ¶ 70; Wilkes Dec. ¶ 23; Chavda 30(b)(6) Dep. at 120:3-121:15.

In contrast, Nucap asserts that Bosch “copied Nucap’s full and complete drawings of

backing plates and shims from Nucap’s CAD files and then overlaid Nucap’s

manufacturing perimeter drawing and competitor manufacturing perimeter

drawing.” Pls.’ Resp. DSOF ¶ 70. Nucap’s cited evidence does not directly support

that proposition, but it tends to show that each manufacturing perimeter was more

than just a mechanically traced outline of a component’s measurements. PI Hearing



                                         11
Tr., Wilkes Testimony at 367:15-22; R. 1143.2, PI Hearing Tr., Khokhar Testimony

at 60:8-61:11; R. 1148.3, Bouwma Dep. at 178:3-180:15; R. 1148.4, Lange Dep. at

103:8-104:24, 162:23-163:7, 313:17-314:7. According to Nucap, the drawings were

based on “Nucap’s engineers’ experience, knowledge, and creative and expressive

design choices.” Pls.’ Resp. DSOF ¶ 70; PI Hearing Tr., Khokhar Testimony at 125:15-

126:24; R. 1142.31, Stoloff Rpt. ¶¶ 81-91, 116-125.

      Either way, because Bosch was “in survival mode,” it decided to place

“production quantity” orders of replacement supplier components— rather than first

ordering samples of the components—as soon as the drawing of the component passed

the overlay process. PI Hearing Tr., Chavda Testimony at 483:6-9. Bosch’s witnesses

testified, though, that each component was required to pass a fit test, in addition to

the overlay process, before it would be placed into production. Id. at 483:8-19 (“So

what I’m trying to clarify is that if it passed an overlay, we ordered production

quantities. That did not mean that those parts went right into production. The parts

still had to get fit tested.”); PI Hearing Tr., Wilkes Testimony at 413:8-414:17.

      The parties also dispute whether Bosch limited its distribution of the overlay

comparisons—which incorporated Nucap’s manufacturing perimeters—for internal

use only. Pls.’ Resp. DOSF ¶ 72; Defs.’ Resp. PSOF ¶ 67. According to Wilkes, Bosch

never sent original supplier’s component drawings to replacement suppliers, Wilkes

Dec. ¶¶ 36, 37, and Chavda testified that Bosch never intended to share the

comparisons with anyone outside of Bosch, Chavda 30(b)(6) Dep. at 327:24-328:7.

Nucap, on the other hand, asserts that Bosch disclosed the overlay comparisons to



                                          12
third-party competitors in order to communicate proposed drawing changes. Pls.’

Resp. DSOF ¶ 72. Although Bosch disputes that it sent its overlays to third parties

so that the parties could “conform [their drawings] to Nucap’s drawings,” Defs.’ Resp.

PSOF ¶ 67, Bosch does concede that it disclosed Nucap information to third parties

on nine occasions, id.

                           II. Procedural Background

      Nucap filed suit against Bosch in March 2015. R. 1, Compl. In January 2016,

it moved for a preliminary injunction, which the previously assigned judge granted

in part in August 2016. R. 609, PI Order. Amid the briefing on that motion, Nucap

amended its complaint and now brings claims for trade secret misappropriation,

copyright infringement, violations of the Digital Millennium Copyright Act (DMCA),

tortious interference with contract, tortious interference with prospective economic

advantage, unfair competition, and unjust enrichment. R. 239, First Am. Compl.,

¶¶ 100-158. In response to Nucap’s amended complaint, Bosch filed counterclaims for

federal and state antitrust violations, breach of contract, violations of the Illinois

Consumer Fraud and Deceptive Business Practices Act (ICFA), unjust enrichment,

tortious interference with business expectancy, and breach of implied-in-fact contract

and covenant of good faith and fair dealing. R. 329, Answer and Counterclaims to

First Am. Compl., ¶¶ 92-167. In March 2017, the previously assigned judge granted

Nucap’s motion to dismiss Bosch’s antitrust counterclaims but denied the parties’

first round of cross-motions for summary judgment on the remaining claims. R. 713,




                                         13
SJ Order. After more discovery, the parties again cross-move for summary judgment

on the remaining claims.

                                   III. Legal Standard

       Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must “view the facts and draw reasonable

inferences in the light most favorable to the” non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007) (cleaned up).2 The Court “may not weigh conflicting evidence or

make credibility determinations,” Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d

697, 704 (7th Cir. 2011) (cleaned up), and must consider only evidence that can “be

presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

The party seeking summary judgment has the initial burden of showing that there is

no genuine dispute and that they are entitled to judgment as a matter of law.

Carmichael v. Village of Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th

Cir. 2008). If this burden is met, the adverse party must then “set forth specific facts

showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 256.



       2This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citaions have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                             14
                                     IV. Analysis

                                      A. Waiver

      Before turning to the specific merits of the competing motions, it is necessary

to address Nucap’s wholesale argument that Bosch waived any potential rights under

the POTCs when Bosch did not rely on those rights in prelitigation discussions or

assert them during the first year of litigation. R. 1159, Pls.’ Opening Br. at 15-17;

Pls.’ Reply at 2-9. Under Illinois law, a party waives a contractual right if the party

either “induced reliance” or an intentional waiver is “clearly inferable from the

circumstances.” Bank v. Truck Ins. Exchange, 51 F.3d 736, 739 (7th Cir. 1995)

(emphasis in original); see also Bd. of Trustees of City of Harvey Firefighters’ Pension

Fund v. City of Harvey, 96 N.E. 3d 1, 42 (Ill. App. Ct. 2017) (“There must be either an

intention to waive which, while unexpressed, can be clearly inferred from the

circumstances, or where there is no such intention, the conduct of one party must

have misled another into acting on a reasonable belief that waiver has occurred.”)

(cleaned up).

      Here, Bosch did not expressly waive its potential rights under the POTCs, nor

is there a clear inference of an intentional waiver. Nucap relies on correspondence

between the parties where Wilkes and Garrett referred to the drawings as Nucap’s

intellectual property, but there is no evidence that either employee had the authority

to bind Bosch to a waiver of rights under the POTCs. Indeed, the previously assigned

judge already held that, as a matter of law, Wilkes had no apparent authority to do

so. SJ Order at 14-16. As far as Bosch’s litigation conduct, the Court granted Bosch



                                          15
permission to amend its answer and counterclaims, just as Nucap was permitted to

amend its complaint. Adding a claim under the POTCs via an authorized amendment

to the pleadings does not qualify as an implied waiver. Nor can Nucap show that

Bosch induced Nucap to act to its detriment before Bosch asserted rights under the

POTCs in this litigation. Put another way, the parties’ relationship is replete with

fits-and-start of both sides asserting various positions and rights, yet the parties’

failure to agree on formal terms did not stop Nucap and Bosch from continuing—for

years—their supplier-customer relationship. No reasonable jury could find that

Bosch waived its alleged rights under the POTCs.

                            B. Application of POTCs

      Turning to Bosch’s alleged rights under the POTCs, as noted earlier, this issue

was previously addressed during the first-round of summary judgment briefing. SJ

Order at 13-18, 28-33. It was determined then that “a reasonable fact finder could

draw multiple inferences about Nucap’s intent to be bound by the POTCs.” Id. at 30.

The Court explained that, because Nucap’s customer-service representatives

processed the purchase orders, and the POTCs dictated a significant transfer of

intellectual property, a reasonable juror could find that Bosch was aware “that Nucap

would wish to negotiate the new terms had higher-level Nucap personnel been aware

of it.” Id. at 30-31. The Court also held that certain Nucap behavior bolstered this

inference, including Murray’s statement that he could not “blindly accept” the

POTCs. Id. at 31. At the same time, the Court held that a reasonable juror could find

in favor of Bosch, especially considering Nucap’s continued shipment of “parts to



                                         16
Bosch for years after it was chargeable with knowledge of the POTCs’ contents.” Id.

at 32.

         The Court also held that the June 2013 email exchange between Wilkes and

Khokhar could permit a reasonable jury to find “that Bosch ratified the

correspondence between Wilkes and Khokhar as an enforceable agreement.” SJ Order

at 14. In particular, a September 11, 2013 email from Andreas Burg, Bosch’s Global

Head of Engineering for Aftermarket Division, forwarding the Wilkes-Khokhar

exchange, supported the inference that the “agreement” between the parties was a

precondition for Nucap to give Bosch access to its drawings. SJ Order at 17 (citing R.

1141.7, 9/11/13 Burg Email). As a result, the Court held that fact issues precluded

summary judgment for Bosch, “even if it [could] establish that the POTCs govern[ed]

its relationship with Nucap.” Id. at 18.

         Both parties now request that the Court abide by this order—as well as

simultaneously ignore it. See, e.g., R. 1115, Defs.’ Opening Br. at 6-7 (citing previous

judge’s holdings on the parties’ use of purchase orders); R. 1163, Defs.’ Resp. at 3

(arguing that the previous holdings do not bind this Court); Pls.’ Opening Br. at 5

(asking the Court to uphold the prior judge’s decision on the application of the

POTCs); id. at 10-11 (disregarding the prior judge’s decision that Wilkes did not have

apparent authority to enter into an agreement on behalf of Bosch). The law of the

case doctrine provides that “a ruling made in an earlier phase of a litigation controls

the later phases unless a good reason is shown to depart from it.” Tice v. American

Airlines, Inc., 373 F.3d 851, 853 (7th Cir. 2004); see also HK Systems, Inc. v. Eaton



                                           17
Corp., 553 F.3d 1086, 1089 (7th Cir. 2009) (“The doctrine of law of the case counsels

against a judge's changing an earlier ruling that he made in the same case... or that

his predecessor as presiding judge had made.”). The doctrine, however, “is not hard

and fast, and so a party is free to argue that an intervening change in law or other

changed or special circumstance warrants a departure.” Tice, 373 F.3d at 854. Indeed,

“[w]hen a district judge is presented with additional evidence, therefore, [the judge]

is free to revisit a denial of summary judgment.” Curran v. Kwon, 153 F.3d 481, 487

(7th Cir. 1998).

      But here the additional evidence still does not alter the ultimate conclusion: a

genuine issue of fact still exists on whether Nucap intended to be bound by the

POTCs. To begin, Nucap argues that Bosch cannot prove that it ever accepted the

terms of the purchase orders—in other words, that the parties formed an enforceable

contract—because Nucap’s invoices and packing lists comprised counter-offers,

rather than acceptances. Pls.’ Opening Br. at 17-18. The United Nations Convention

on Contracts for the International Sale of Goods (CISG), which both parties agree

governs here, applies a mirror-image rule: “A reply to an offer which purports to be

an acceptance but contains additions, limitations or other modifications is a rejection

of the offer and constitutes a counter-offer.” Convention art. 19(1). In addition,

“Article 19 provides that nonmaterial additional terms in a purported acceptance

become a part of the contract, but defines ‘materiality’ in a broad way.” VLM Food

Trading Intern, Inc. v. Illinois Trading Co., 748 F.3d 780, 786 (7th Cir. 2014).




                                          18
       Nucap argues that the proposed terms that it sent back to Bosch with each

order were material, rendering the invoices and the packing lists counter-offers. Pls.’

Opening Br. at 18. A reasonable jury could find that those provisions—a later-

payment interest provision and a quantity discrepancy provision—were material,

because those terms relate to quantity and price. See Convention art. 19(3)

(“Additional or different terms relating, among other things, to the price, payment,

quality, and quantity of the goods, place and time of delivery … are considered to

alter the terms of the offer materially.”). Conversely, when the evidence is viewed in

Bosch’s favor, a jury could likewise find that Nucap’s proposed terms were not

material. The terms did not alter the amount of payment, when the payment was

due, or the quantity of product that Bosch would receive. Instead, they explained how

interest on overdue balances would be calculated and how Bosch should report any

quantity discrepancies in Nucap’s deliveries. A reasonable juror could find that these

terms relate more to tying up odds and ends in the relationship, rather than

materially altering price or quantity.3

       Nucap next argues that, regardless of the materiality of the additional terms,

the POTCs do not govern the parties’ relationship because “Bosch knew, or at least

could not have been unaware, of Nucap’s intent not to be bound by” them. Pls.’

Opening Br. at 7. Nucap cites various facts in support of this argument, the most

persuasive of which are (1) Butera’s testimony that he told Thornton multiple times


       3It’s also possible to read Nucap’s additional terms as relating to the settlement of
disputes, which the CISG considers to be material. Convention art. 19(3); VLM Food, 748
F.3d at 786. Nucap, however, did not argue that the terms were material for this reason.
Even if it had, though, there would still be a question of fact as to the materiality of the terms.
                                                19
in 2011 that Nucap would not accept the POTCs; and (2) Murray’s May 2011 email

stating that Nucap could not “have any blind acceptance” of the POTCs.4 Pls.’

Opening Br. at 7. That said, Nucap continued to fill thousands of Bosch purchase

orders after 2011, even though Nucap knew that each purchase order incorporated

the POTCs. The parties also went almost two years—June 2011 through March

2013—without discussing the POTCs or an alternative agreement. This evidence

tends to undermine Nucap’s position that it did not intend to be bound by the POTCs,

and that Bosch was aware of that intent. The bottom-line: the jury will need to resolve

this question.

       Finally, Nucap makes two more arguments in support of its contention that

the POTCs are not binding on them, but neither moves the needle in its direction.

First, Nucap argues that the POTCs do not save Bosch because they extend only “to

the specific components identified in the corresponding PO,” and “Bosch has not

proven that it issued POs identifying each of the Nucap components corresponding to

the Nucap drawings that it used to qualify competitors.” Pls.’ Opening Br. at 14. This

argument is a non-starter. It is undisputed that Bosch ordered all its parts from




       4Nucap   also cites to a letter from Bosch’s general counsel—Thomas Williams—where
he states” “I have also looked into the possible existence of any confidentiality/non-disclosure
agreement, or any other agreement or that matter, between your client and mine, and from
what I have been able to determine, there is no written agreement between them
whatsoever.” R. 1141.33, 1/23/15 Williams Ltr at 1. Although this sentence is poorly worded,
it does not necessarily amount to an admission that Nucap was not bound by the POTCs.
Indeed, one could easily find that the terms of each purchase order—including the POTCs—
governed the parties’ relationship because there was no written agreement between the two.
In any event, it is entirely possible that Williams was referring specifically to confidentiality
and non-disclosure agreements when he made this statement. So this evidence in insufficient
to require summary judgment in Nucap’s favor.
                                               20
Nucap using purchase orders. Pls. Resp. DSOF ¶ 15. Nucap has not identified any

part that Bosch purchased from it through another method. It is thus safe to infer

that any drawing that was misused by Bosch corresponds to a part purchased by

Bosch from Nucap through a purchase order. In other words, Bosch’s choice to submit

a small number of the thousands of purchase orders it issued to Nucap is not “fatal

to its motion for summary judgment.” Pls.’ Opening Br. at 14.5

       Second, Nucap asserts that, even if the parties’ formed an agreement, the

terms from the POTCs on which Bosch seeks to rely must be excluded as “surprising

and unusual.” Pls.’ Opening Br. at 12-14. The CISG excludes from a contract terms

“that are so surprising and unusual that a reasonable person of the same kind as the

relevant party could not reasonably have expected such a term in the agreement.”

CISG Adv. Council Op. 13, Rule 7. The hitch for Nucap is that any company in its

position would have expected the terms of the POTCs to be included with the

purchase orders, because it is undisputed that Nucap had actual notice of the POTCs

by May 2011 at the latest. As the previous judge already explained, “when the parties

mutually intended to assent to a term that would surprise a reasonable person, their

intentions still control.” SJ Order at 31, n. 12. Bosch was correct when it asserted

that this exception fails “as a matter of law and fact,” and Nucap is precluded from

arguing this at trial. Defs.’ Resp. at 8.



       5Nucap  made the additional argument that the purchase orders were unenforceable
because they did not adhere to Bosch’s internal policy requiring at least two signatures of
authorized Bosch employees. Pls. Opening Br. at 14. As Bosch points out, this argument fails
because “an organization’s internal rules do not create a legal duty.” Williams v. Chicago
Transit Auth., 2018 WL 3068352, at *3 (N.D. Ill. June 21, 2018).
                                            21
      In sum, Nucap’s motion for summary judgment on the application of the

POTCs is denied. Bosch’s motion on the same issue is also denied, except that it

succeeded in showing that a reasonable jury could not find that the terms of the

POTCs were excluded under the CISG for being too surprising or unusual. Nucap is

disabled from making that argument at trial.

                           C. Additional Agreements

      Nucap next argues that, even if it accepted the terms of the POTCs and they

governed the parties’ relationship, they were superseded by at least one of two

separate agreements between Khokhar and Wilkes. First up is an alleged 2009 oral

confidentiality agreement. Pls.’ Opening Br. at 12. Nucap’s primary evidence

supporting the existence of this agreement is Khokhar’s testimony about things the

now-deceased Wilkes said to him in 2009. Bosch objects to this evidence as hearsay

and inadmissible under the Illinois Dead Man’s Act. Defs.’ Resp. at 13. Neither of

these arguments is persuasive. Khokhar’s testimony about Wilkes’s reassurances is

not offered for the truth of factual assertions in Wilkes’s statements, but rather as

statements that (allegedly) comprised an agreement. And the Illinois Dead Man

statute is inapplicable here because no party is suing or defending as the

representative of a deceased person. 735 ILCS 5/8-201.

      That said, the evidence of the 2009 agreement is insufficient to grant summary

judgment for Nucap. The Court has already held that Wilkes did not have actual or

apparent authority to bind Bosch to any agreement. SJ Order at 14-16. Nucap has

not provided any evidence that Bosch ratified the alleged agreement between



                                         22
Khokhar and Wilkes. Nor has Nucap come forth with an alternative explanation for

how Wilkes’ alleged promise to Khokhar transforms into an agreement binding

Bosch. Not surprisingly, Nucap dropped this argument in its reply. See Pls.’ Reply.

      The second alleged agreement stems from the June 2013 email exchange

between Wilkes and Khokhar. See R. 1142.4, 9/10/13 Wecker Email at 2. Nucap made

this same argument during the first-round of summary judgment briefing. The Court

concluded that “a genuine fact dispute exists on whether Nucap and Bosch formed a

written confidentiality agreement memorialized in Wilkes and Khokhar’s e-mail

correspondence.” SJ Order at 13. The same holds true at this juncture. To begin,

Nucap has not presented any new or additional evidence that undermines the

previous holding that Wilkes lacked apparent authority to bind Bosch. Nor has it

shown that Wilkes had implied authority to enter into an agreement with Nucap.

Indeed, this argument was barely touched on in Nucap’s briefing. Pls.’ Opening Br.

at 11 (devoting one sentence to implied authority); Pls.’ Reply at 5, n. 4, 7, n. 6. So,

Nucap is prohibited from arguing at trial that Wilkes had authority to enter into any

agreement on behalf of Bosch.

      But it remains disputed whether Bosch ratified the agreement between Wilkes

and Khokhar and, if it did, what effect the agreement had on the parties’ relationship.

Under Illinois law, a principal “can ratify a contract when the principal enjoys the

benefits of the contract and does not repudiate it.” NECA-IBEW Rockford Local Union

364 Health and Welfare Fund v. A & A Drug Co., 736 F.3d 1054, 1059 (7th Cir. 2013).

The principal must have full knowledge of the facts, as well as a choice to either accept



                                           23
or reject the benefit of the transaction. Id. A reasonable juror could find that Bosch

had knowledge of the correspondence between Wilkes and Khokhar, because

corporations are presumed to know what their employees know, at least “on subjects

within the scope of their duties.” Id. There is also evidence that the correspondence

between Wilkes and Khokhar was circulated to several other Bosch employees, where

it was characterized as “an agreement between Bosch and Nucap to ensure that Bosch

(China) gets access to component [drawings].” 9/10/13 Wecker Email at 2. This email

also supports an inference that the “agreement” between Wilkes and Khokar was a

precondition for Bosch’s access to the drawings. So there is enough evidence to create

a question of fact on whether Bosch ratified the agreement.

      Even so, Bosch argues that the email exchange between Khokhar and Wilkes

cannot be considered a separate confidentiality agreement that supersedes the

POTCs. Defs.’ Opening Br. at 12-13. Bosch’s evidence in support of that argument,

though, is not enough to grant summary judgment in its favor. Bosch first argues that

the email cannot be considered “a self-contained, formal legal agreement, setting

forth all applicable terms, executed by an authorized Bosch representative acting

within the scope of his or her authority,” as required by § 23.4 of the POTCs. Defs.’

Opening Br. at 12. To be clear, § 23.4 requires only “a separate written confidentiality

and/or license agreement signed by the Buyer.” Pls.’ Resp. DSOF ¶ 54. A reasonable

jury could find that the Wilkes-Khokhar email exchange to be a separate written

agreement, as other Bosch employees referred to it as “an agreement” internally.

9/10/13 Wecker Email at 2. Bosch’s second argument—that the email exchange was



                                          24
not “signed” by Bosch—likewise fails. Defs.’ Opening Br. at 12. Although Wilkes did

not have authority to bind Bosch, he is still a Bosch employee. If the jury finds that

Bosch ratified the agreement, then there is at least a question of fact on whether

Wilkes’s signature in the emails is enough to meet the requirements of § 23.4.6

       Bosch also argues that the email exchange cannot be considered a

confidentiality agreement because “it does not mention any confidentiality

obligations (or restrictions on Bosch’s use of drawings) whatsoever.” Defs.’ Opening

Br. at 12. Bosch also points out that Khokhar begins the exchange by explaining that

“Bosch will not be able to sign the confidentiality contract.” Defs.’ Resp. at 15.

Although Bosch is right that the exchange does not use the actual terms “confidential”

or “confidentiality,” this does not foreclose a reasonable jury from finding that the

exchange amounts to a confidentiality agreement. Khokhar’s initial email states that

Bosch “intends to control print distribution internally,” and lays out the steps Bosch

will take to do so. 9/10/13 Wecker Email at 3. There is also evidence that Bosch

treated the exchange as a confidentiality-type agreement internally, as Wecker’s

email forwarding the exchange instructs other Bosch employees to “respect the

intellectual property (IP) rights,” and expressly prohibits forwarding Nucap data “to

Nucap’s competitors / alternative suppliers.”7 Id. at 2.




       6The  Court previously held that, under the Electronic Signatures in Global Commerce
Act, “a reasonable fact finder could conclude that the names of Nucap and Bosch agents
affixed to the bottom of the e-mail messages satisfied the signature requirement.” SJ Op. at
14 (citing 15 U.S.C. § 7001(a)(1)).
        7Article 8 of the “CISG rejects the parol evidence rule and clearly instructs the court

to admit and consider probative parol evidence regarding the parties’ negotiations inasmuch
as that evidence reveals the subjective intent of the parties.” Mitchell Aircraft Spares, Inc. v.
                                               25
       Finally, Bosch makes two related arguments on the interaction between the

POTCs and the alleged Wilkes-Khokhar agreement. First, Bosch asserts that § 23.4’s

prohibition on Nucap asserting any claim “with respect to any technical information

that Seller has disclosed,” would remain in effect even if the email exchange was

binding, because Nucap has not alleged that Bosch violated any of the terms included

in the alleged agreement. Defs.’ Opening Br. at 12-13; Defs.’ Resp. at 15. This

argument misses the mark; Nucap has alleged that the Wilkes-Khokhar exchange is

an agreement requiring Bosch to keep Nucap’s drawings confidential. Nucap has also

alleged that Bosch misused the drawings internally and distributed them to third

parties. Just because Nucap does not bring a claim for a breach of the alleged 2013

agreement does not mean that the agreement cannot, as a matter of law, supersede

the POTCs.

       Second, Bosch argues that the alleged 2013 agreement has no effect on the

other relevant sections of the POTCs that, for example, vest Bosch with ownership of

the drawings and grant it broad rights to use the drawings to secure alternative

suppliers. Defs. Resp. at 15-16. This argument fails as well, because the terms of the

alleged confidentiality agreement—that Nucap will provide its drawings only to

Wilkes and his specified team members, and that Bosch will “control print

distribution internally”—would negate the other terms of the POTCs on which Bosch

relies. 9/10/13 Wecker Email at 3. For example, if Bosch was limited in their use of




European Aircraft Serv. AB, 23 F. Supp. 2d 915, 920 (N.D. Ill 1998); see also VLM, 811 F. 3d
at 253.
                                            26
Nucap drawings, they clearly did not own the rights to them. So this is not a reason

to grant summary judgment for Bosch.

                        D. Trade Secret Misappropriation

      Bosch next moves for summary judgment on Nucap’s trade-secret

misappropriation claim. Bosch argues that, even if the POTCs do not govern the

parties’ relationship, the claim fails as a matter of law. Defs.’ Opening Br. at 14-17.

“A trade secret misappropriation involves the acquisition of a trade secret through

improper means, which requires the breach of a confidential relationship or other

duty to maintain secrecy.” Seng-Tiong Ho v. Taflove, 648 F.3d 489, 503 (7th Cir. 2011)

(citing 765 ILCS 1065/2(a), (b)). Under Illinois law, a trade secret consists of

information that “is sufficiently secret to derive economic value,” and is subject to

efforts “to maintain its secrecy or confidentiality.” 765 ILCS 1065/2(d).

      In support of its motion for summary judgment, Bosch first argues that it “did

not ‘know or have reason to know’ that the alleged trade secrets were acquired under

a duty to maintain their secrecy or limit their use.” Defs.’ Opening Br. at 15 (citing

765 ILCS 1065/2(b)(2)(B)). Bosch supports this proposition by pointing to Khokhar’s

statement that Bosch refused to sign a confidentiality contract, and to the absence of

the term “confidentiality” and express restrictions on Bosch’s use of the drawings in

the Wilkes-Khokhar exchange. Id. Even so, Bosch had reason to know that it had a

duty to limit the use of Nucap’s drawings. Bosch had to request the drawings from

Nucap in the first place, and it also had to make guarantees to different Nucap

employees—Khokhar and Murray—that Bosch would implement internal measures



                                          27
to limit their disclosure. What’s more, Nucap’s expert explained in his report that,

under industry practice, CAD drawings would be treated as secret and should be

limited to internal use. Stoloff Rpt. ¶¶ 26, 28, 54-57, 218.

      At the same time, however, Nucap continued to supply the drawings to Bosch

without a formal confidentiality agreement. There is also some evidence in the record

that Bosch supplied Nucap with drawings from Nucap’s competitors, R. 1116.23,

Khokhar Dep. 207:1-208:18, and that Nucap employees knew Bosch employees were

comparing Nucap’s drawings to drawings from other suppliers, but did not object, id.

at 250:8-253:11; see also R. 1122.20, 3/22/13 Wilkes Email at 2-3. So the question of

whether Bosch knew it had a duty to keep the drawings confidential remains

disputed.

      Bosch next argues that, as a matter of law, it could not have misappropriated

any trade secrets because Nucap’s manufacturing perimeters were “nothing more

than the outline/shape of a publicly available Nucap part.” Defs.’ Opening Br. at 16.

But common sense refutes this as a basis for summary judgment: if anyone, including

Bosch employees, could have simply drawn the outline and shape of the Nucap part

to create these drawings, why did Bosch need to request the drawings from Nucap in

the first place? And why did Bosch spend several months in 2013 attempting to secure

its continued access to those drawings? The answers to these questions undermine

the characterization of these drawings as publicly available. Both parties’ experts

also reported that a manufacturing perimeter of the same component would almost

certainly vary depending on who drew it. Stoloff Rpt ¶¶ 86, 88; Bouwma Dep. at



                                           28
170:22-173:24. This is enough for a reasonable juror to find that the manufacturing

perimeters were secret.

      Finally, Bosch argues that Nucap’s trade-secret misappropriation claim fails

specifically on its allegations of external distribution because it has not presented

evidence of damages caused by disclosure of the drawings to third parties. Defs.’

Opening Br. at 15-16. Bosch is correct. Nucap’s expert did not allocate any of his

damages calculation to the specific instances of external disclosure. As a result, no

reasonable trier of fact could premise a damages award for Nucap on harm from

disclosure of drawings to third parties. So summary judgment is granted to Bosch as

to Nucap’s trade secret misappropriation claim for external disclosure. See Tex. Adv.

Optoelec. v. Renesas Elecs., 895 F.3d 1304, 1317 (Fed. Cir. 2018).

                           E. Copyright Infringement

      Both parties move for summary judgment on Nucap’s claim for copyright

infringement. Bosch seeks summary judgment only on “Nucap’s copyright claim

based on alleged copying of ‘manufacturing perimeters,’” and argues that, as a matter

of law, the manufacturing perimeters are not copyrightable. Defs.’ Resp. at 18; see

also Defs.’ Opening Br. at 17-19. Nucap asks the Court to declare that Nucap owns a

valid copyright in its drawings. Pls.’ Opening Br. at 26-29; Pls.’ Reply at 11-15. The

motion is denied on both sides, because Nucap’s ownership of a valid copyright

remains a disputed question of fact.

      The Copyright Act confers on the owner of a copyright the exclusive rights to

reproduce the work, to prepare derivative works based upon it, and to display the



                                         29
copyrighted work publicly. 17 U.S.C. § 106(1), (2), (5). In order to prevail on a claim

of copyright infringement, a plaintiff must establish: “(1) ownership of a valid

copyright and (2) copying of constituent elements of the work that are original.” Janky

v. Lake County Convention and Visitors Bureau, 576 F.3d 356, 361 (7th Cir. 2009)

(quoting Feist Publi’ns v. Rural Tel. Serv., 499 U.S. 340, 361 (1991)). Put another way,

a work is copyrightable if it possesses a modicum of creativity. Feist Publi’ns, 499

U.S. at 345. The Supreme Court has long held that facts and ideas are not

copyrightable. Id. at 349-50.

      Here, there is evidence in the record supporting Bosch’s argument that the

manufacturing perimeters are factual depictions of a publicly available component

part and thus not copyrightable. Defs.’ Opening Br. at 18. To begin, Nucap has not

actually registered any of its drawings with the Copyright Office, Pls.’ Resp. DSOF ¶

82, which would have imbued the drawings with a rebuttable presumption of validity.

Runstadler Studios, Inc. v. MCM Ltd. Partnership, 768 F. Supp. 1292, 1294-95 (7th

Cir. 1991); Clarus Transphase Scientific, Inc. v. Q-Ray, Inc., 2006 WL 4013750, at

*20 (N.D. Ill. Oct. 6, 2006). Next, Nucap’s expert referred to its manufacturing

perimeters as “outlines” in his report, Stoloff Rpt. ¶ 116, and testified that the

dimensions included in Nucap’s drawings define the “shape” and “geometry” of the

part, R. 1116.22, Stoloff Dep. at 163:16-164:11. Finally, Khokhar testified that a

component part should reflect its associated manufacturing perimeter. R. 1146.5,

Khokhar 30(b)(6) Dep. at 595:16-23.




                                          30
      But when the evidence is viewed in a light most favorable to Nucap, a

reasonable jury could find that Nucap’s manufacturing perimeters are “original” for

purposes of copyright protection. Nucap’s expert explained that each manufacturing

perimeter “does not simply reflect the nominal dimensions,” but rather “takes into

account numerous considerations,” like the capabilities of Nucap’s tooling and

Nucap’s prior experience about how similar parts have performed. Stoloff Rpt. ¶¶ 88,

89. He also explained that there are areas in a manufacturing perimeter that do “not

contain sufficient dimension and tolerance information to derive the shape depicted.”

Id. ¶ 90. Moreover, Bosch’s expert testified that manufacturing perimeters are not

purely a function of the nominal dimensions of tolerances of a component part. R.

1148.4, Lange Dep. at 174:19-175:13. Finally, both sides’ experts agreed that different

engineering teams would produce different manufacturing perimeters. Bouwma Dep.

at 171:24-172:3; Stoloff Rpt. ¶ 91. To be sure, this copyright claim is not particularly

strong. But the evidence is enough to create a triable issue of fact on whether Nucap’s

manufacturing perimeters are copyrightable.

                                      F. DMCA

      Next up are Nucap’s claims under §§ 1202(a) and (b) of the DMCA. 17 U.S.C.

§§ 1202(a), (b). Bosch moves for summary judgment, asking the Court to toss these

claims, Defs’ Opening Br. at 20-25, while Nucap argues that it has shown Bosch

violated the statute as a matter of law, Pls.’ Opening Br. at 18-24. “The DMCA seeks

to hamper copyright infringement in the digital age by protecting copyright

management information (CMI) in various ways.” Personal Keepsakes, Inc. v.



                                          31
Personalizationmall.com, Inc., 975 F. Supp. 2d 920, 928 (N.D. Ill. 2013) (citing 17

U.S.C. § 1202) (cleaned up). CMI includes any information that is conveyed in

connection with copies of a work, including identifying information about the work,

its author, or the copyright owner. 17 U.S.C. § 1202(c). Section 1202(a) prohibits

providing, distributing, or importing for distribution CMI that is false, while § 1202(b)

prohibits intentionally removing or altering CMI, or distributing CMI knowing it has

been altered. 17 U.S.C. §§ 1202(a), (b). Knowledge or intent on the part of the

defendant is required for liability under both sections. Id.

      Bosch argues that it is entitled to summary judgment on this claim because

there is insufficient evidence that it possessed the required mental state for violating

the statute. Defs.’ Opening Br. at 22-24. The Seventh Circuit has not yet analyzed

the mental-state requirement in detail, but both the Second and Ninth circuits have

concluded that the statute includes a “double scienter requirement.” Krechmer v.

Tantaros, 747 F. App’x 6, 9 (2d Cir. 2018) (interpreting § 1202(a)) (summary order);

Stevens v. Corelogic, Inc., 899 F.3d 666, 674 (9th Cir. 2018) (interpreting § 1202(b)).

Put another way, Nucap must show that Bosch had either an intent to induce, enable,

facilitate, or conceal infringement, or, at a minimum, knowledge or reasonable

grounds to know that its actions would do so. 17 U.S.C. §§ 1202(a), (b).

      Nucap has failed to make such a showing here, even when viewing the facts in

its favor. There is ample evidence that Bosch did not know that it was committing

copyright infringement when it overlayed Nucap’s drawings with drawings from

competitors. Wilkes explained in his declaration that Bosch does not send original



                                           32
supplier’s component drawings to replacement suppliers, and that the overlay process

is conducted entirely internally. Wilkes Dec. ¶¶ 36, 37. He also explained that the

overlay process was standard procedure. Id. ¶ 37. This is supported by Nucap’s

admission that Bosch disclosed Nucap information externally no more than nine

times. Pls.’ Resp. DSOF ¶ 81. Nucap’s expert also testified that Bosch maintained

enough of Nucap’s CMI in the overlays that Bosch’s engineers could identify which

information came from Nucap drawings. Stoloff Dep. at 234:10-236:11.

      Multiple witnesses also confirmed that Bosch turned to the overlay process in

desperation after Nucap cut off its supply of component parts. Chavda 30(b)(6) Dep.

at 100:21-101:15; PI Hearing Tr., Wilkes Test. at 411:13-412:20; PI Hearing Tr.,

Chavda Test. at 477:3-478:8. See also R. 1141.27, 11/14/14 Wilkes Email. Although

this does not, by itself, entirely negate the possibility that Bosch had reason to know

it was facilitating copyright infringement, it is strong evidence that Bosch was

motivated not by an intent to infringe, but by a business necessity. Then, of course,

there is Bosch’s repeated expressed belief that it owned the rights to the drawings

under the POTCs.

      Against all this, there is insufficient countervailing evidence to support a jury’s

finding that Bosch acted with the requisite intent. Nucap points to several statements

from Bosch employees that allegedly show Bosch was aware its overlay process would

infringe Nucap’s copyright. Pls.’ SOF ¶¶ 31-33, 37-43. But none of Nucap’s drawings

were registered with the copyright office at the time these statements were made (or

now, for that matter), making it much less likely Bosch would have reason to know



                                          33
its overlay comparisons were infringing anything. Also, Bosch’s emails show it was

accommodating Nucap’s requests about how its drawings were used, meaning Bosch

sought to accommodate Nucap’s assertion of ownership. There is also no evidence

Bosch’s actions varied significantly from what it promised Nucap it would do. For

example, Wilkes told Murray that Bosch would “imbed the supplier drawing within

our own thus preserving the supplier information while fulfilling our needs for

additional information outside of the original.” 3/26/13 Wilkes Email. Based on the

record, that is indeed what Bosch did. Considering all this evidence, a reasonable jury

could not find that Bosch believed or had reason to know it was inducing, enabling,

facilitating, or concealing infringement when it overlaid Nucap’s drawings. Bosch’s

motion for summary judgment on the DMCA claim is granted.

                 G. Unfair Competition and Unjust Enrichment

      Bosch next argues that it is entitled to summary judgment on Nucap’s unfair

competition and unfair enrichment claims because they are preempted under the

Illinois Trade Secrets Act and the Copyright Act. Defs.’ Opening Br. at 26-27. Bosch

is correct. The Illinois Trade Secrets Act “displac[ed] conflicting tort, restitutionary,

unfair competition, and other laws of [Illinois] providing civil remedies for

misappropriation of a trade secret.” 765 ILCS 1065/8. Similarly, “[t]he copyright act

preempts all legal and equitable rights that are equivalent to any of the exclusive

rights within the general scope of copyright as specified by section 106 and are in a

tangible medium of expression and come within the subject matter of copyright as

specified by sections 102 and 103.” Seng-Tiong Ho v. Taflove, 648 F.3d 489, 500 (7th



                                           34
Cir. 2011) (cleaned up). The rights of a copyright owner are summarized as

“reproduction, adaptation, publication, performance, and display of the copyrighted

work.” Id. at 501 (cleaned up).

        Here, Nucap has presented no evidence nor argument that its unfair

competition and unjust enrichment claims are based on any conduct separate and

apart    from     Bosch’s     alleged    copyright     infringement      and     trade-secret

misappropriation. Nucap argues that it “will prove … Bosch deliberately and

deceitfully engaged in a host of misconduct as part of its scheme to drop Nucap.” Pls.’

Opening Br. at 33. But Nucap has not pointed to any underlying behavior outside of

trade-secret misappropriation and copyright infringement as part of the alleged

scheme. Although Nucap described what it believes to have been Bosch’s end goal—

dropping Nucap for a lower-cost supplier—this does not describe conduct. So Nucap’s

claims for unfair competition and unjust enrichment, to the extent they are based on

trade-secret misappropriation or copyright infringement, are preempted.8 Nucap,

however, is permitted to pursue claims for unfair competition and unjust enrichment

based on Bosch’s alleged tortious interference, as discussed next.




        8Even  if the jury rejects Nucap’s copyright-infringement claim, these claims are still
preempted, as “the Copyright Act can preempt state law even when the rights are claimed in
uncopyrighted or uncopyrightable materials.” Seng-Tiong Ho, 648 F.3d at 501. The same
holds true for Nucap’s trade secret misappropriation claim. See Spitz v. Proven Winners North
America, LLC, 759 F.3d 724, 733 (7th Cir. 2014) (“But Illinois courts have read the
preemptive language in the ITSA to cover claims that are essentially claims of trade secret
misappropriation, even when the alleged ‘trade secret’ does not fall within the Act’s
definition.”).
                                              35
                             H. Tortious Interference

      Nucap’s final two claims are for tortious interference with contract and tortious

interference with prospective economic advantage. Both claims are based on the

theory that Bosch induced a third-party supplier—Trelleborg—to sell materials to its

replacement component suppliers, which in turn caused them to breach their alleged

exclusive contract with Nucap. Both claims also require Nucap to show that Bosch’s

actions were either intentional or unjustified. Cromeens, et al. v. AB Volvo, 349 F.3d

376, 398 (7th Cir. 2003). Bosch moves for summary judgment on this claim and argues

that Nucap cannot establish (1) that it had a valid and enforceable contract with

Trelleborg; (2) that Bosch was aware of any such contract; or (3) that Bosch’s actions

were unjustified. Defs.’ Opening Br. at 27-29. Although this claim presents a close

call, Bosch’s motion is denied.

      First, when taking all reasonable inferences in Nucap’s favor, as the Court

must do at this stage, there is enough evidence to find a valid and enforceable contract

between Nucap and Trelleborg. Bosch points out that Trelleborg denied ever having

a written or oral contract with Nucap for the sale of aftermarket brake pad materials.

DSOF ¶ 93 (citing R. 1123.17 Bennett 30(b)(6) Dep. at 21:23-22:17, 40:14-19). But the

same witness also stated that the parties had “a business of how we work together,”

and conceded that, at least at one point, there was an exclusive supply arrangement

between Trelleborg and Nucap. R. 1193.2, Corrected Bennett Dep. at 135:2-136:25,

156:20-158:5; R. 1123.18, Bennett Dep. at 270:6-271:7. There is also evidence that

Trelleborg’s employees referred internally to the parties’ relationship as a “contract.”



                                          36
Corrected Bennett Dep. at 134:16-135:18; R. 1156.2, 2/4/10 Lundstrom Email at 1

(“[W]e MUST continue to honour [sic] our contract with Anstro.”).9 Although it is not

certain that Nucap could have sued Trelleborg for selling materials to Bosch or any

other North American supplier, the record is sufficient to at least create a genuine

dispute on the question.

       Bosch’s arguments that the contract lacked consideration and violated the

statute of frauds also are not winners. Defs.’ Opening Br. at 28. Nucap had an

obligation to pay Trelleborg under the contract, so consideration is not at issue. And

it is not at all clear that the statute of frauds, UCC § 2-201, would apply to a contract

between Trelleborg and Nucap, considering Nucap is a Canadian company. In all

likelihood the CISG applies to the parties’ relationship, under which “[a] contract for

sale need not be concluded in or evidenced by writing and is not subject to any other

requirement as to form.” Convention art. 11. So summary judgment is not warranted

on these grounds.

       Second, there is enough evidence in the record for a reasonable jury to find that

Bosch knew about an exclusive-supplier agreement between Nucap and Trelleborg.

Murray testified that he told Bosch about the agreement and that “they lived by it as

we lived by it, as Trelleborg lived by it.” R. 1144.1, Murray Dep. at 238:24-239:18; see

also id. at 204:3-205:17.10 Wilkes also testified that someone from Nucap told him

that Trelleborg was contractually prohibited from selling materials to Bosch, PI


       9The evidence references a contract with Anstro, Nucap’s predecessor.
       10Bosch’s argument that Nucap waived its right to enforce any contract it had with
Trelleborg fails for this same reason. See Defs.’ Opening Br. at 28. Murray told Bosch that
Nucab had an exclusive agreement with Trelleborg.
                                            37
Hearing Tr., Wilkes Testimony at 355:19-24, and Thornton testified that he was

aware Trelleborg sold at least some materials exclusively to Nucap, PI Hearing Tr.,

Thornton Testimony at 754:5-8. This testimony is supported by internal Bosch emails

discussing the “exclusivity contract” between Nucap and Trelleborg, although it is

also referred to as a “gentleman’s agreement” in the same email chain. R. 1150.8,

6/3/13 Wilkes Email. This is enough to send this question to the jury.

      Finally, Bosch has not proven, as a matter of law, that its actions were

justified. Bosch argues that its actions were protected by the competitor’s privilege,

which applies if Bosch and Nucap were competitors, Nucap’s relationship with

Trelleborg “concerns a matter involved in the competition,” Bosch did not act

wrongfully, and Bosch’s “purpose was at least in part to advance [its] interest in

competing with” Nucap. A-Abart Elec. Supply, Inc. v. Emerson Elec. Co., 956 F.2d

1399, 1405 (7th Cir. 1992); see also Speakers of Sport, Inc. v. ProServ, Inc., 178 F.3d

862, 867 (7th Cir. 1999).

      Here, Bosch and Nucap’s status as competitors is a disputed question of fact.

As Nucap points out, Bosch was a customer of Nucap’s for the vast majority of their

relationship. Pls.’ Resp. DSOF ¶ 14. There is no evidence that Nucap and Bosch ever

competed for the same customers. And, even if there were, “the mere fact that the

parties engage in some of the same activities, and target some of the same customers,

does not necessarily indicate that they are competitors.” Foboha GmbH v. Gram

Technology, Inc., 2008 WL 4619795, at *5 (N.D. Ill. Oct. 15, 2008). It is also far from

clear that Bosch’s attempt to purchase materials from Trelleborg “advance[d] its



                                          38
interest in competing with Nucap,” if it even had such an interest in the first place.

Instead, there is evidence that Bosch sought out Trelleborg out of desperation to stay

in business, rather than to diminish Nucap’s success or profits. Bosch’s motion for

summary judgment on Nucap’s claims for tortious interference is denied.

                                  I. Counter-Claims

      Nucap moves for summary judgment on two of Bosch’s counter-claims, namely,

unjust enrichment and implied-in-fact contract. To show unjust enrichment under

Illinois law, “a plaintiff must allege that the defendant has unjustly retained a benefit

to the plaintiff’s detriment, and that defendant’s retention of the benefit violates the

fundamental principles of justice, equity, and good conscience.” Wilson v. Career

Educ. Corp., 729 F.3d 665, 682 (7th Cir. 2013) (cleaned up). In addition, “a contract

implied in fact is one in which a contractual duty is imposed by a promissory

expression which may be inferred from the facts and circumstances and the

expressions [on] the part of the promisor which show an intention to be bound.”

Marcatante v. City of Chicago, Ill., 657 F.3d 433, 440 (7th Cir. 2011) (cleaned up).

Nucap first correctly points out that if it is determined that the POTCs govern the

parties’ relationship, Bosch cannot pursue either claim. Pls.’ Opening Br. at 34 (citing

Utility Audit, Inc. v. Horace Mann Serv. Corp., 383 F.3d 683, 688-89 (7th Cir. 2004));

see also Marcatante, 657 F.3d at 440. Bosch responds that it is entitled to pursue

these claims in the alternative and that it only purchased parts from Nucap “because

Nucap led Bosch to believe that it was accepting and would abide by the POTCs.”

Defs.’ Resp. at 24-25.



                                           39
      The problem for Bosch is that both of these claims rise and fall with its breach

of contract claim. First, Bosch has not alleged that Nucap retains any benefit to its

detriment that exists outside of the POTCs. Bosch claims that it is not alleging that

Nucap failed to produce the parts Bosch paid for, but rather that “Nucap led Bosch to

believe that it was accepting and would abide by the POTCs,” and that this deprives

Bosch of certain benefits. Defs.’ Resp. at 25. But if Nucap did lead Bosch to believe it

was accepting the POTCs, then the parties formed a contract, and a claim for unjust

enrichment is unavailable. If Nucap did not do so, then the claim fails on the merits.

Either way, Bosch cannot move forward with its claim for unjust enrichment. See

Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011) (“[I]f an unjust

enrichment claim rests on the same improper conduct alleged in another claim, then

the unjust enrichment claim will be tied to this related claim—and, of course, unjust

enrichment will stand or fall with the related claim.”).

      The same holds true for Bosch’s implied in-fact contract claim. Because the

CISG applies in this case, the Court is already taking into account Nucap’s course of

conduct, expressions, and actions in its consideration of the POTCs. If the facts and

circumstances show that Nucap intended to be bound by the terms of the POTCs,

then Bosch will prevail on its breach of contract counterclaim. If not, Bosch will win

neither the breach of contract nor the implied in-fact-contract claims. Nucap’s motion

for summary judgment is granted as to Bosch’s counterclaims for unjust enrichment

and implied in-fact contract.




                                          40
                                   V. Conclusion

      For the reasons discussed, Bosch’s motion for summary judgment is granted

as to Nucap’s DMCA claim, Nucap’s unfair competition and unjust enrichment claims

(as far as those relate to Bosch’s alleged trade-mark misappropriation and copyright

infringement), and Nucap’s trade-secret misappropriation claim for disclosure to

third parties. Nucap is also barred from arguing at trial that Bosch waived its rights

under the POTCs; that the terms of the POTCs are excluded under the CISG for being

too surprising or unusual; or that Wilkes had authority to enter into any agreement

on behalf of Bosch. The motion is otherwise denied. That means the following claims

advanced by Nucap remain for the jury to decide: trade secret misappropriation (for

internal use and disclosure), copyright infringement, and tortious interference. The

jury will also determine whether the POTCs govern the parties’ relationship.

      Nucap’s motion for summary judgment is granted against Bosch’s counter-

claims for unjust enrichment and implied in-fact contract, but denied as to all other

counter-claims. So the jury will decide Bosch’s counter-claims for breach of contract,

ICFA, and tortious interference with business expectancy. In light of this Opinion,

the parties shall reinitiate settlement negotiations and will report on them at the




                                         41
next status hearing. In advance of the status hearing, the parties may ask for a

settlement referral to the magistrate judge. If the negotiations fail and no referral is

sought, then both sides shall be prepared to set the trial schedule at the next status

hearing.



                                                      ENTERED:



                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: September 7, 2019




                                          42
